FILED
                           NOT FOR PUBLICATION                              APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10437

              Plaintiff - Appellee,              D.C. No. 4:05-cr-01254-DCB

  v.
                                                 MEMORANDUM *
VICTOR GONZALEZ-CUEVAS, a.k.a.
Victor Manuel Gonzalez-Cuevas,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 09-10438

              Plaintiff - Appellee,              D.C. No. 4:09-cr-01093-DCB

  v.

VICTOR GONZALEZ-CUEVAS, a.k.a.
Victor Manuel Gonzalez-Cuevas,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

      Victor Gonzalez-Cuevas appeals from his guilty-plea conviction and 51-

month sentence for illegal reentry following deportation, in violation of 8 U.S.C.

§ 1326. He also appeals from the four-month sentence imposed upon revocation of

supervised release. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Gonzalez-Cuevas’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motions for ruling are denied as moot.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                09-10437